                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA


KIM LYNN MASON,                           )
                                          )
              Petitioner,                 )
                                          )
v.                                        )       Case No. 15-CV-0644-JED-PJC
                                          )
JIMMY MARTIN,1                            )
                                          )
              Respondent.                 )



                                OPINION AND ORDER

       Before the Court is the 28 U.S.C. § 2254 petition for writ of habeas corpus (Doc. 1)

filed by Petitioner Kim Lynn Mason, a state prisoner appearing pro se.2 Respondent filed

a response (Doc. 9) in opposition to the petition and provided the state court records (Docs.

9, 10) necessary to adjudicate Petitioner’s claims. Petitioner filed a reply (Doc. 14). For

the reasons discussed below, the Court denies the habeas petition.3



       1
         Petitioner is currently incarcerated at the North Fork Correctional Center (NFCC)
in Sayre, Oklahoma. Doc. 15. Jimmy Martin, the NFCC’s warden, is therefore substituted
in place of Tracy McCollum as party respondent. See Rule 2(a), Rules Governing Section
2254 Cases in the United States District Courts. The Clerk of Court shall note this
substitution on the record.
       2
        Because Petitioner appears pro se, the Court must “liberally construe his filings”
without “act[ing] as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
       3
        In his reply, Petitioner requests an evidentiary hearing and appointment of counsel.
Doc. 14, at 21-23. Having reviewed the petition, response, reply, and state-court record,
the Court determines that neither an evidentiary hearing nor appointment of counsel is
warranted. See Rule 8, Rules Governing Section 2254 Cases in the United States District
Courts. The Court therefore denies Petitioner’s requests.
                                     BACKGROUND

       Following an arrest and eventful booking process in February 2007, the State

charged Petitioner, in the District Court of Craig County, Case No. CF-2007-33, with

bringing a controlled substance into a penal institution, in violation of OKLA. STAT. tit. 57,

§ 21 (2001), after former conviction of two or more felonies (Count 1); assault and battery

on a peace officer, in violation of OKLA. STAT. tit. 21, § 649(B) (2001), after former

conviction of two or more felonies (Count 2); and attempting to destroy evidence, in

violation of OKLA. STAT. tit. 21, § 42 (2001) (Count 3). Doc. 10-5, Orig. Rec. vol. 1, at

152-55.4 On the second page of the amended information, the State alleged that Petitioner

had eight prior felony convictions.5 Id. at 154.

       Petitioner’s case proceeded to a jury trial in June 2009.6 See Doc. 10-2, Tr. Trial

vol. 1, at 1. The following facts were developed at trial. On February 6, 2007, Jeff Prack,

a patrol officer with the City of Vinita Police Department, arrested Petitioner and

transported him to the Craig County Jail. Doc. 10-2, Tr. Trial vol. 1, at 130-32. As Officer


       4
        For consistency, the Court’s record citations refer to the CM/ECF header page
number in the upper right-hand corner of each document.
       5
          Under Oklahoma law, the State may seek an enhanced sentence when the
defendant “having been twice convicted of felony offenses, commits a subsequent felony
offense within ten years of the date following the completion of the execution of the
sentence.” OKLA. STAT. tit. 21, § 51.1(C); see also OKLA. STAT. tit. 57, § 21(C) (governing
use of prior felony convictions to seek enhanced sentence upon conviction of possessing
contraband in penal institution). However, in seeking an enhanced sentence, the State may
not rely on prior felony offenses that arose “out of the same transaction or occurrence or
series of events closely related in time and location.” OKLA. STAT. tit. 21, § 51.1(C); OKLA.
STAT. tit. 57, § 21(C).
       6
         Petitioner appeared pro se at trial with appointed standby counsel. Doc. 10-2, Tr.
Trial vol. 1, at 1.

                                              2
Prack prepared to leave the jail, he heard a “scuffle break out in the bathroom.” Id. at 132-

33. Jailer Marvin Asche had taken Petitioner into the bathroom so Petitioner could change

into jail-issued clothing. Id. at 132-33, 145, 148. According to Asche, the scuffle ensued

after a “package” consisting of “white paper wrapped in [red] tape” fell out of Petitioner’s

shoe. Id. at 148-49. Asche called out for a second jailer and told Petitioner to back away

from the package. Id. at 149, 151. Petitioner did not comply. Id. at 149. Instead, he

grabbed the package and threw it into the nearby toilet. Id. As Petitioner dropped the

package into the water, Asche grabbed Petitioner’s left hand. Id. Petitioner “turned around

and punched” Asche in the chest. Id. at 149-50. Petitioner then tried, but failed, to flush

the package.7 Id. Asche yanked Petitioner away from the toilet and subdued him on the

ground. Id. at 150.

       When Officer Prack entered the bathroom, he saw that Asche had Petitioner “in a

controlled position on the floor.” Doc. 10-2, Tr. Trial vol. 1, at 134-35. Asche told Prack

that Petitioner attempted to flush contraband down the toilet. Id. at 135. Prack heard the

toilet “still running” and saw the “package floating.” Id. at 134-35. Asche retrieved the

package and placed it into a drawer of a desk in the booking area. Id. at 152-53. After he

secured Petitioner in a jail cell, Asche opened the package and saw “a green leafy

substance” and “a couple of baggies” containing “a whiteish color” powder. Id. at 154.

Asche contacted Craig County Sheriff’s Deputy Merle Clack to field test the substances.




       7
        According to Asche, Petitioner “was able to hit the flush button,” but the toilet was
“very old” and it “didn’t flush on the first try.” Doc. 10-2, Tr. vol. 1, at 149-50.

                                             3
Id. at 154; Doc. 10-3, Tr. Trial vol. 2, at 5-7.

       Upon his arrival at the Craig County Jail, Deputy Clack took Asche’s statement

about the incident and spoke with Officer Prack about Petitioner’s arrest. Doc. 10-3, Tr.

Trial vol. 2, at 7-9. Clack then field tested the substances from the package Petitioner

attempted to flush. Id. at 9-10. The white powder tested positive for methamphetamine.

Id. at 10-12. Both substances were sent to the Oklahoma State Bureau of Investigation

(OSBI) for further testing. Id. at 13-14. Jason McGinnis, a criminalist with the OSBI’s

drug identification unit, received three items for testing which he described as “one bag

with a green leafy substance and two bags containing a residue.” Id. at 31, 41. McGinnis

performed a series of tests and determined the green leafy substance was marijuana and the

residue was methamphetamine. Id. at 41-47, 49, 61.

       The jury found Petitioner guilty as charged and recommended a 30-year prison

sentence as to Count 1, a 40-year prison sentence as to Count 2, and a six-month jail

sentence and fine as to Count 3. Doc. 10-3, Tr. Trial vol. 2, at 148-49; Doc. 10-7, Orig.

Rec. vol. 3, at 12-14, 22-24. The trial court sentenced Petitioner accordingly and ordered

the sentences to be served consecutively. Doc. 10-4, Tr. Sent., at 3-4, 6.

       Represented by counsel, Petitioner filed a direct appeal with the Oklahoma Court of

Criminal Appeals (OCCA), raising five propositions of error:

       1.     Appellant’s conviction on count 1—possession of a controlled
              dangerous substance in a penal institution—should be reversed with
              instructions to dismiss, based on an inadequate chain of custody.
       2.     Appellant was prejudiced by improper admission of a prior conviction
              in Craig County case number CF-1985-85, which was not valid for
              enhancement of Appellant’s felony sentences because (1) more than

                                               4
               ten years had elapsed from the term of the sentence to the date of the
               current alleged offenses, and (2) Appellant was not bound over on
               this prior conviction.
       3.      The trial court abused its discretion in allowing the State to allege and
               to present evidence of separate prior convictions on cases and counts
               that arose out of the same transaction or occurrence or series of events
               closely related in time and location.
       4.      The trial court erred in the instruction and verdict forms given to the
               jury on (1) the number of priors valid for enhancement, (2) a question
               of law as to whether prior conviction relied upon for enhancement
               had arisen out of the same transaction or occurrence or series of
               events closely related in time and location, and (3) the sentencing
               range for count 1 after one prior conviction.
       5.      Appellant was prejudiced in sentencing by the jury being informed
               of sentences on prior offenses that had been modified.

Doc. 9-3, Mason v. State, No. F-2009-604 (Okla. Crim. App. 2010) (unpublished)

(hereafter, “OCCA Op.”), at 1-2. By unpublished summary opinion filed December 13,

2010, the OCCA affirmed Petitioner’s convictions and sentences. Id. at 1, 2, 5.

       On November 2, 2011, Petitioner, appearing pro se, filed an application for post-

conviction relief in state district court alleging:

       A.      The Affiant in the Application for the Arrest Without Warrant Which
               Led to Defendant’s Detention Signed an Affidavit which Contained
               False Statements. His False Statements Where [sic] Material;
               Without the Affiant’s Misrepresentations, the Magistrate would not
               have Issued the Arrest Without Warrant for the Petitioner’s Detention.
               Further, the Misrepresentations were made either with Knowledge
               that they were False or with Reckless Disregard for the Truth.
       B.      Appellate Counsel’s Representation was Rendered Constitutionally
               Deficient Because She Failed to Raise on Direct Appeal that
               Petitioner was Actually Innocent to the Charge of Assault and
               Battery Upon a Peace Officer and that The Jury was Incorrectly
               instructed on the Elements of Assault and Battery Upon a Peace
               Officer, Mr. Asche was not a Peace Office [sic] at the Allege [sic]
               Incident.
       C.      The State Failed To Prove Each and Every Essential and Material

                                                5
              Element of the Offense of Assault and Battery Upon Peace Officer
              Necessary to Constitute the Crime with which the Petitioner was
              Charged Beyond A Reasonable Doubt.
       D.     Appellant [sic] Counsel’s Representation Was Rendered
              Constitutionally Deficient Because She Failed To Raise On Direct
              Appeal That Petitioner Was Actually Innocent To The Charge Of
              Second And Subsequent Offender Under 21 O.S. § 51.1(C) And The
              Prior Convictions That And “On Their Face” Are Revealed To Be A
              Continuous Transaction.
       E.     The Omission of a Direct Appeal Claim Regarding all Eight Felony
              Offenses Relied upon Shall not have Arisen Out of the Same
              Transaction or Occurrence or Series of Events Closely Related in
              Time and Location.
       F.     Continuing Offenses

Doc. 9-4, at 6-7, 11, 15, 18. Petitioner filed a supplemental application on February 22,

2013, presenting further arguments in support of his ineffective-assistance-of-appellate-

counsel claims. Doc. 9-5, at 1-4. By order filed June 22, 2015, the state district court

denied post-conviction relief. Doc. 9-6. In doing so, the state district court construed

       [a]ll of the [Petitioner’s] claims for post conviction relief . . . [as] center[ing]
       on two propositions: (1) The [Petitioner’s] conviction on Count II (Assault
       and Battery on a Peace Officer, After Former Convictions of Two or More
       Felonies) should be overturned because the victim of the assault and battery
       was not a peace officer as defined at Title 21 O.S. Section 648; and (2) The
       former convictions were improperly admitted as separate offenses when they
       should have been excluded as a continuing or single transaction.

Id. at 1. As to the first proposition, the state district court concluded that Asche’s status as

a jailer at the Craig County Jail brought him within the class of individuals identified in the

charging statute, OKLA. STAT. tit. 21, § 649(B), regardless of whether Asche was a “peace

officer” as defined in OKLA. STAT. tit. 21, § 648. Id. at 1-2. As a result, and without

directly addressing Petitioner’s related allegations of jury-instruction error and ineffective

assistance of appellate counsel, the court denied relief. Id. The court dismissed the second

                                                6
proposition “as having been previously decided by the Oklahoma Court of Criminal

Appeals.” Id. at 2.

       Petitioner filed a post-conviction appeal challenging the state district court’s

“findings of fact and conclusions of law” as to both propositions. Doc. 9-7. Petitioner

specifically challenged the state district court’s conclusion that Asche’s status as a jailer

brought him within the group of individuals covered under OKLA. STAT. tit. 21 § 649(B).

Id. at 2-7. In a footnote to that argument, Petitioner also asserted that the state district court

failed to address his claim “that the trial court misinstructed [sic] the jury” on the elements

of assault and battery of a peace officer. Id. at 6 n.10. In addition, Petitioner argued the

state district court erred in rejecting his ineffective-assistance-of-counsel claims without

holding an evidentiary hearing. Id. at 7-11.8 The OCCA affirmed the denial of post-

conviction relief by unpublished order filed October 14, 2015. Doc. 9-8, Mason v. State,

No. PC-2015-0653 (Okla. Crim. App. 2015) (unpublished) (hereafter, “OCCA PC Order”).

The OCCA appeared to adopt the state district court’s position that Petitioner sought post-

conviction relief on two grounds: “(1) his conviction for Assault and Battery on a Peace

Officer should be overturned because the victim of the assault and battery was not a peace

officer as defined by Section 648 of Title 21, and (2) appellate counsel was ineffective for

not sufficiently arguing that the former convictions were improperly admitted as separate




       8
          Though not entirely clear, Petitioner’s brief on post-conviction appeal appears to
challenge the state district court’s failure to directly address any of his complaints about
appellate counsel’s performance, including his claim that counsel was ineffective for
failing to raise any issues challenging his assault and battery conviction. Doc. 9-7, at 7-11.

                                                7
offenses when they should have been excluded as a continuing or single transaction.” Doc.

9-8, OCCA PC Order, at 1-2. The OCCA characterized the state district court’s order as

denying Petitioner’s first issue on the merits and dismissing his second issue as

procedurally barred. Id. at 2. Next, the OCCA stated, generally, that “[a]ll issues

previously ruled upon by this Court are res judicata, and all issues not raised in the direct

appeal, which could have been raised, are waived.” Id. The OCCA then stated that claims

of ineffective assistance of appellate counsel may be raised for the first time in an

application for post-conviction relief. Id. Applying Strickland v. Washington, 466 U.S.

668 (1984), and Logan v. State, 293 P.3d 969 (Okla. Crim. App. 2013), the latter of which

requires courts to examine “the merits of the issues that appellate counsel failed to raise,”

the OCCA concluded,

       In the present case, this issue was raised on direct appeal and is, therefore,
       barred by the doctrine of res judicata. Petitioner has not shown that appellate
       counsel was ineffective or that this issue was not adequately raised on direct
       appeal. The remaining issue has been waived.

Doc. 9-8, OCCA PC Order, at 2-3.9 The OCCA consequently affirmed the state district


       9
         The OCCA’s order is not a model of clarity. However, in context it appears “this
issue” that “was raised on direct appeal” refers to Petitioner’s second issue: Petitioner’s
claim that appellate counsel should have argued on direct appeal that the trial court erred
in admitting evidence of Petitioner’s eight prior felony convictions. Because appellate
counsel did, in fact, raise that issue on direct appeal and because the OCCA rejected it, it
would make sense for the OCCA to conclude that that issue was both (1) barred by res
judicata, and (2) insufficient to demonstrate that appellate counsel was ineffective. See
Doc. 9-8, OCCA PC Order, at 1-2; Davis v. State, 123 P.3d 243, 244 (Okla. Crim. App.
2005) (noting that the OCCA “will not consider issues which were raised on direct appeal
and are barred by res judicata” (quoting Cummings v. State, 970 P.2d 188, 190 (Okla.
Crim. App. 1998))). Thus, it appears the “remaining issue” that was “waived” refers to
                                                                  (. . . continued next page)

                                             8
court’s order denying post-conviction relief. Id. at 3-4.

       Petitioner filed his federal habeas petition on November 6, 2015, alleging three

grounds for relief:

       Ground 1:      Petitioner is actually innocent of the crime of Assault and
                      Battery upon a Peace Officer.
       Ground 2:      Petitioner is actually innocent of two or more prior felony
                      convictions in that Petitioner’s prior convictions arose out of
                      the same transaction or occurrence.
       Ground 3:      The jury in Petitioner’s case was incorrectly instructed on the
                      elements of Assault and Battery upon a Peace Officer.

Doc. 1, at 1, 5-7.

       In response to the petition, Respondent contends Petitioner’s first and third claims

are procedurally barred and Petitioner’s second claim does not present a cognizable federal

habeas claim. Doc. 9, at 2, 7-15.

                                        ANALYSIS

       Because Petitioner is a state prisoner, the Antiterrorism and Effective Death Penalty

Act (AEDPA) governs this Court’s review of his habeas claims. Under the AEDPA, a

federal court may grant habeas relief to a state prisoner “only on the ground that [the

prisoner] is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). In most cases, a state prisoner must file a federal habeas

petition within one year of the date on which his state judgment became final. 28 U.S.C.


Petitioner’s first issue—his challenge to the assault and battery conviction—because that
issue was not raised on direct appeal. See Doc. 9-8, OCCA PC Order, at 1-3; Doc. 9-3,
OCCA Op., at 1-2; Davis, 123 P.3d at 244 (noting that the OCCA “will not consider . . .
issues which have been waived because they could have been, but were not, raised on direct
appeal” (quoting Cummings, 970 P.2d at 190)).

                                              9
§ 2244(d)(1)(A). In addition, before seeking federal habeas relief, a state prisoner must

exhaust available state-court remedies, id. § 2254(b)(1)(A), by “fairly present[ing] the

substance of his federal claim[s] to state courts,” Hawkins v. Mullin, 291 F.3d 658, 668

(10th Cir. 2002). To advance “comity, finality, and federalism interests,” Davila v. Davis,

137 S. Ct. 2058, 2064 (2017), the AEDPA generally “prohibits federal courts from granting

habeas relief to state prisoners who have not exhausted available state remedies,” Ellis v.

Raemisch, 872 F.3d 1064, 1076 (10th Cir. 2017). See also Grant v. Royal, 886 F.3d 874,

891-92 (10th Cir. 2018) (noting general rule that federal habeas court should dismiss

unexhausted claims but discussing application of anticipatory procedural bar as appropriate

alternative when “state court would now find the claims procedurally barred on

independent and adequate state procedural grounds” (quoting Smallwood v. Gibson, 191

F.3d 1257, 1267 (10th Cir. 1999))); Anderson v. Sirmons, 476 F.3d 1131, 1139 n. 7 (10th

Cir. 2007) (“‘Anticipatory procedural bar’ occurs when the federal courts apply procedural

bar to an unexhausted claim that would be procedurally barred under state law if the

petitioner returned to state court to exhaust it.” (quoting Moore v. Schoeman, 288 F.3d

1231, 1233 n.3 (10th Cir. 2002))). And, because it also advances those same interests, the

procedural default doctrine is “an important ‘corollary’ to the exhaustion requirement.”

Davila, 137 S. Ct. at 2064 (quoting Dretke v. Haley, 541 U.S. 386, 392 (2004)). Under the

procedural default doctrine, in the ordinary case, a “federal court may not review federal

claims that were procedurally defaulted in state court—that is, claims that the state court




                                            10
denied based on an adequate and independent state procedural rule.”10 Id.

       Nonetheless, even in light of the AEDPA, “the writ of habeas corpus plays a vital

role in protecting constitutional rights.” Holland v. Florida, 560 U.S. 631, 648-49 (2010)

(quoting Slack v. McDaniel, 529 U.S. 473, 483 (2000)). Thus, a state prisoner may obtain

habeas review of procedurally defaulted federal claims if the prisoner “can demonstrate

cause for the default and actual prejudice as a result of the alleged violation of federal law,

or demonstrate that failure to consider the claims will result in a fundamental miscarriage

of justice.” Coleman v. Thompson, 501 U.S. 722, 731 (1991). To demonstrate “cause,” a

petitioner ordinarily must “show that some objective factor external to the defense impeded

. . . efforts to comply with the State’s procedural rules.” Murray v. Carrier, 477 U.S. 478,

488 (1986). In addition to “cause,” the petitioner must also establish “‘actual prejudice’

resulting from the errors of which he complains.” United States v. Frady, 456 U.S. 152,

168 (1982). To demonstrate that a “fundamental miscarriage of justice” will occur absent

review of his defaulted claims, a petitioner usually must show that “a constitutional

violation probably has caused the conviction of one innocent of a crime.” McCleskey v.

Zant, 499 U.S. 467, 494 (1991); see also Herrera v. Collins, 506 U.S. 390, 404 (1993)

(noting the miscarriage-of-justice exception “is grounded in the ‘equitable discretion’ of

habeas courts to see that federal constitutional errors do not result in the incarceration of




       10
          A state procedural rule “is independent if it is separate and distinct from federal
law,” and “is adequate if it is ‘strictly or regularly followed’ and applied ‘evenhandedly to
all similar claims.’” Duvall v. Reynolds, 139 F.3d 768, 796-97 (10th Cir. 1998) (quoting
Hathorn v. Lovorn, 457 U.S. 255, 263 (1982)).

                                              11
innocent persons” (quoting McCleskey, 499 U.S. at 490)).

       In this case, Respondent does not contest the timeliness of the habeas petition. Doc.

9, at 2.   However, as further discussed below, Respondent contends Petitioner (1)

procedurally defaulted his Ground 1 claim in state court, (2) failed to exhaust his Ground

3 claim and cannot now return to state court to exhaust that claim, (3) cannot make the

requisite showings to overcome the procedural default of his Ground 1 and Ground 3

claims, and (4) alleges only a violation of state law in his Ground 2 claim. Id. at 2, 7-15.

Thus, Respondent urges this Court to deny the habeas petition.

A.     Petitioner procedurally defaulted the claims alleged in Grounds 1 and 3.

       Petitioner challenges the constitutional validity of his conviction for assault and

battery on a peace officer on two grounds. In Ground 1, Petitioner alleges he is “actually

innocent” of committing assault and battery on a peace officer because the victim, Marvin

Asche, “testified that [he] was not a peace officer for the State of Oklahoma.” Doc. 1, at 5.

In Ground 3, Petitioner alleges the trial court erroneously instructed the jury as to the

elements of assault and battery on a peace officer because, even though Asche was “a jailer

for the county jail,” he was “not considered as a peace officer.” Id. at 7-8.

       Liberally construed, both of these claims implicate Petitioner’s constitutional right

to due process. See Jackson v. Virginia, 443 U.S. 307, 316 (1979) (reiterating that the Due

Process Clause of the Fourteenth Amendment protects a criminal defendant from

conviction unless the state proves, beyond a reasonable doubt, every essential element of

the crime charged); Tiger v. Workman, 445 F.3d 1265, 1267 (10th Cir. 2006) (“[U]nless

the constitution mandates a jury instruction be given, a habeas petitioner must show that,

                                             12
in the context of the entire trial, the error in the instruction was so fundamentally unfair as

to deny the petitioner due process.”).

       However, as Respondent contends, Petitioner procedurally defaulted both claims.

In its order affirming the denial of post-conviction relief, the OCCA summarily denied

Petitioner’s Ground 1 claim, finding Petitioner waived that claim by failing to raise it on

direct appeal. Doc. 9-8, OCCA PC Order, at 1-3. The OCCA’s denial of Petitioner’s

Ground 1 claim rests entirely upon an independent and adequate state law ground. See

Smith v. Workman, 550 F.3d 1258, 1274 (10th Cir. 2008) (“The waiver of claims not

brought on direct appeal is based on state law, see 22 OKLA. STAT. tit. 22 § 1086, and this

court has found Oklahoma’s bar of claims not raised on direct appeal to be independent

and adequate with respect to claims other than ineffective assistance of counsel[.]”). And

Petitioner does not argue otherwise, either in his petition or his reply. Docs. 1, 14. Because

the OCCA imposed an independent and adequate state procedural bar to deny post-

conviction relief as to Petitioner’s Ground 1 claim, the Court finds that Petitioner

procedurally defaulted that claim.

       The Court also agrees with Respondent that Petitioner failed to exhaust his Ground

3 claim. To satisfy the exhaustion requirement, “a federal habeas petitioner [must] provide

the state courts with a ‘fair opportunity’ to apply controlling legal principles to the facts

bearing upon his constitutional claim.” Grant, 886 F.3d at 890 (quoting Anderson v.

Harless, 459 U.S. 4, 6 (1982)). The AEDPA’s exhaustion requirement obligates a habeas

petitioner to do more than simply place before the state court “all the facts necessary to

support the federal claim” or make “a somewhat similar state-law claim.” Anderson, 459

                                              13
U.S. at 6. Petitioner’s Ground 3 claim, construed liberally, asserts a due process violation

resulting from an allegedly defective jury instruction on the elements of assault and battery

on a peace officer. Doc. 1, at 7-8. Yet, in presenting this claim to the OCCA on post-

conviction appeal, Petitioner merely mentioned it in a footnote to his related argument that

the State failed to prove every essential element to support his conviction for that offense.

Doc. 9-7, at 6 n.10. If the placement of his reference to the alleged jury-instruction error

were not problematic enough, the footnote itself falls near the end of an argument that the

state district court erroneously interpreted OKLA. STAT. tit. 21, § 649(B) as applied to the

facts of his case. Doc. 9-7, at 2-6. That argument rests primarily, if not entirely, on state

law. Id. To be fair, in the last paragraph following his state-law argument Petitioner

mentions “due process” and the United States Constitution. Id. at 6-7. Nonetheless, the

Court finds those references, even in conjunction with the footnote, would not be sufficient

to put the OCCA on notice that Petitioner was presenting a federal due process claim

challenging the trial court’s instruction as to the elements of assault and battery on a peace

officer. In this instance, the Court finds it likely that state courts would impose a procedural

bar should Petitioner attempt to return to state court and make any further attempt to

exhaust the due-process claim alleged in Ground 3. Thus, the Court also agrees with

Respondent that imposition of an anticipatory procedural bar is more appropriate than

dismissal. See Grant, 886 F.3d at 891-92; Anderson, 476 F.3d at 1139 n.7. The Court

therefore finds Petitioner also procedurally defaulted his Ground 3 claim.

       Because Petitioner procedurally defaulted his Ground 1 and Ground 3 claims, the

Court will not consider them unless Petitioner can demonstrate “cause and prejudice” to

                                              14
excuse the procedural default or that his circumstances warrant application of the

miscarriage-of-justice exception. See Coleman, 501 U.S. at 750. In his reply, Petitioner

contends he can establish cause and prejudice because appellate counsel was ineffective

for failing to raise any claims on direct appeal challenging his assault and battery

conviction. Doc. 14, at 3-7. In addition, Petitioner asserts that failing to address his claims

will result in a fundamental miscarriage of justice because he is “actually innocent” of

assault and battery of a peace officer. Id. at 7-8.

       For two reasons, the Court agrees with Respondent that Petitioner cannot overcome

the procedural default of his Ground 1 and Ground 3 claims. First, he cannot rely on his

allegation that he received ineffective assistance of appellate counsel. A claim that

appellate counsel provided ineffective assistance may, in some cases, serve as “cause” to

overcome a procedural bar. Carrier, 477 U.S. at 488-89. However, “[n]ot just any

deficiency in counsel’s performance will do.” Edwards v. Carpenter, 529 U.S. 446, 451

(2000).11 Rather, “the assistance must have been so ineffective as to violate the Federal


       11
          In Carpenter, the Supreme Court explained that an ineffective-assistance-of-
counsel claim asserted as cause to overcome the procedural default of another claim must
“be presented to the state courts as an independent claim before it may be used to establish
cause for a procedural default.” 529 U.S. at 451-52 (quoting Carrier, 477 U.S. at 489).
The parties disagree as to whether Petitioner properly exhausted his claim that appellate
counsel was ineffective with respect to raising issues related to the assault and battery
conviction. Doc. 9, at 10; Doc. 14, at 3-7. On the record presented, the Court finds the
path to resolving that dispute is less clear than Respondent suggests. In any event, the
Court finds it unnecessary to definitively resolve the parties’ dispute over whether this
claim is exhausted because, as discussed below, Petitioner cannot establish that appellate
counsel was ineffective. See Snow v. Sirmons, 474 F.3d 693, 717 (10th Cir. 2007) (noting
that federal habeas courts may “avoid deciding procedural bar questions where claims can
                                                                  (. . . continued next page)

                                              15
Constitution.” Id.; see also Davila, 137 S. Ct. at 2065 (noting that “attorney error is an

objective external factor providing cause for excusing a procedural default only if that error

amounted to a deprivation of the constitutional right to counsel”). Here, Petitioner cannot

show that appellate counsel violated his right to effective assistance by failing to challenge

his assault and battery conviction on direct appeal. As the state district court recognized,

Petitioner’s claim that appellate counsel was ineffective rests on Petitioner’s belief that he

could not be convicted of assault and battery on a peace officer under OKLA. STAT. tit. 21,

§ 649(B) because the victim, Marvin Asche, was not a “peace officer” as defined in OKLA.

STAT. tit. 21, § 648. That belief, however, is mistaken. Under § 649(B), a person who,

“without justifiable or excusable cause knowingly commits battery or assault and battery

upon the person of a police officer, sheriff, deputy sheriff, highway patrolman, corrections

personnel, or other state peace officer employed or duly appointed by any state

governmental agency to enforce state laws while the officer is in the performance of his or

her duties, upon conviction, shall be guilty of a felony.” OKLA. STAT. tit. 21, § 649(B).

And, as used in § 649(B), “corrections personnel” includes, inter alia, “persons employed

or duly appointed by county or municipal jails to supervise inmates.” OKLA. STAT. tit. 21,

§ 649(C). Thus, as the state district court reasoned, Asche’s status as a “jailer” for the

Craig County Sheriff’s Office brought him “within the protected class of individuals



readily be dismissed on the merits”); Cannon v. Mullin, 383 F.3d 1152, 1159 (10th Cir.
2004) (“When questions of procedural bar are problematic, however, and the substantive
claim can be disposed of readily, a federal court may exercise its discretion to bypass the
procedural issues and reject a habeas claim on the merits.”).

                                             16
described in Title 21 O.S. Section 649[B].” Doc. 9-6, at 2. As a result, Petitioner cannot

show that appellate counsel performed in a constitutionally deficient manner by omitting

Petitioner’s challenges to his assault and battery conviction. See Smith, 550 F.3d at 1268

(stating appellate counsel cannot be deemed ineffective for failing to raise “meritless

issues”).   Because Petitioner’s ineffective-assistance-of-appellate-counsel claim lacks

merit, he cannot rely on that claim to overcome the procedural default of his Ground 1 and

Ground 3 claims. See Davila, 137 S. Ct. at 2065.12 Second, and for the same reason,

Petitioner cannot overcome the procedural default based on his assertion that he is “actually

innocent” of committing assault and battery on a peace officer. That assertion too rests on

Petitioner’s misunderstanding of Oklahoma law. See Doc. 1, at 7-8; Doc. 14, at 7-8.

       Because Petitioner procedurally defaulted the claims he alleges in Grounds 1 and 3

and cannot make the requisite showings to overcome the procedural default, the Court



       12
          In his reply, Petitioner also appears to suggest his ineffective-assistance-of-
appellate claims cannot be considered procedurally barred under the rule announced in
Martinez v. Ryan, 566 U.S. 1 (2012). Doc. 14, at 6-7, 18-19. In Martinez and, later, in
Trevino v. Thaler, 569 U.S. 413 (2013), the Supreme Court carved out a third, “narrow
exception to Coleman’s general rule” permitting review of procedurally barred claims.
Davila, 137 S. Ct. at 2062. “That exception treats ineffective assistance by a prisoner’s
state postconviction counsel as cause to overcome the default of a single claim—ineffective
assistance of trial counsel—in a single context—where the State effectively requires a
defendant to bring that claim in state postconviction proceedings rather than on direct
appeal.” Id. at 2062-63. To the extent Petitioner asks this Court to extend the Martinez
exception to the situation in this case—which he describes as one in which he “never had
the opportunity to receive any advice on the ineffective assistance of appellate counsel
issue”—Davila precludes this Court from granting his request. See Davila, 137 S. Ct. at
2063 (expressly declining to extend the Martinez exception “to allow federal courts to
consider a different kind of defaulted claim—ineffective assistance of appellate counsel”).
To be fair to Petitioner though, Davila was decided after Petitioner filed his reply.

                                             17
denies the habeas petition as to Grounds 1 and 3.

B.     Petitioner fails to present cognizable federal habeas claim in Ground 2.

       In Ground 2 of his petition, Petitioner alleges he is “actually innocent of two or

more prior felony convictions” because all eight of his prior felony convictions the State

relied upon to obtain his enhanced sentences arose out of the same transaction or

occurrence. Doc. 1, at 6. Petitioner raised this claim on direct appeal, and the OCCA

rejected it. Doc. 9-1, at 30-37; Doc. 9-3, OCCA Op., at 3-4. Applying state law, the OCCA

found that Petitioner failed to meet his burden to show that the challenged convictions arose

out of the same transaction or occurrence. Id. Alternatively, the OCCA reasoned that

Petitioner “had at least two or more prior convictions which clearly arose out of separate

occurrences, thus the enhancement was proper.” Id. In seeking post-conviction relief,

Petitioner alleged appellate counsel was ineffective for failing to adequately argue that his

eight prior felony convictions arose from the same transaction or occurrence. Doc. 9-4, at

15-20; Doc. 9-5, at 2-4; Doc. 9-7, at 7-11. The OCCA rejected this claim as well. Applying

Strickland, the OCCA reasoned appellate counsel was not ineffective because counsel

argued on direct appeal that Petitioner’s convictions arose from the same transaction or

occurrence and Petitioner failed to demonstrate counsel’s arguments were inadequate.

Doc. 9-8, OCCA PC Order, at 3.

       In his habeas petition, Petitioner appears to focus his Ground 2 claim on the

substantive claim he presented to the OCCA on direct appeal rather than the ineffective-

assistance-of-appellate-counsel claim he presented on post-conviction appeal. Doc. 1, at

6. The Court agrees with Respondent that, to the extent Petitioner’s Ground 2 claim merely

                                             18
reasserts the substantive claim he presented to the OCCA on direct appeal, he raises a

matter of state law that is not cognizable on federal habeas review. See Wilson v. Corcoran,

562 U.S. 1, 5 (2010) (“[I]t is only noncompliance with federal law that renders a State’s

criminal judgment susceptible to collateral attack in the federal courts.”); Fryar v.

Peterson, 259 F. App’x. 83, 84 (10th Cir. 2007) (unpublished)13 (declining to consider

habeas petitioner’s challenge to habitual-offender enhancement of his sentence because

claim was “rooted in Oklahoma state law”); Rice v. Champion, 58 F. App’x 416, 420 (10th

Cir. 2003) (explaining that question of whether habeas petitioner “established that this two

former convictions should have been treated as one” under state’s habitual-offender statute

was “an issue of state law” and the state court’s decision on that issue was binding); Bond

v. Oklahoma, 546 F.2d 1369, 1377 (10th Cir. 1976) (holding that the interpretation of state

statutes is a matter of state law and generally does not present a cognizable federal habeas

claim).

       However, in his reply, Petitioner seems to shift the focus of his Ground 2 claim to

reassert the claim he presented to the OCCA on post-conviction appeal, i.e., his claim that

appellate counsel was ineffective for failing to adequately challenge the use of his prior

convictions on direct appeal. Doc. 14, at 8-19. To the extent Petitioner’s shift in focus

renders his Ground 2 claim a cognizable habeas claim, the Court finds that § 2254(d)(1)

bars Petitioner’s request for habeas relief. As previously stated, the OCCA rejected




       13
         The Court cites this decision, and other unpublished decisions herein, for
persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).

                                            19
Petitioner’s claim that appellate counsel ineffectively challenged the use of his prior felony

convictions. Doc. 9-8, OCCA PC Order, at 2-3. And, because the OCCA applied

Strickland in adjudicating that claim, Petitioner cannot obtain habeas relief unless he can

demonstrate that the OCCA’s application of Strickland was objectively unreasonable. 28

U.S.C. § 2254(d)(1); Bell v. Cone, 535 U.S. 685, 699 (2002).             Because the record

demonstrates that appellate counsel raised four claims on direct appeal challenging the use

of Petitioner’s prior felony convictions, see Doc. 9-3, OCCA Op., at 1-2, Petitioner cannot

show that the OCCA’s application of Strickland was objectively unreasonable.

       In short, whether Petitioner’s Ground 2 claim alleges only an error of state law or

alleges a Sixth Amendment ineffective-assistance-of-appellate-counsel claim, Petitioner is

not entitled to federal habeas relief. The Court therefore denies his habeas petition as to

Ground 2.

                                      CONCLUSION

       Petitioner alleges three grounds for habeas relief but none shows that he is in custody

in violation of the Constitution or laws or treaties of the United States. 28 U.S.C. § 2254(a).

The Court therefore denies his petition for a writ of habeas corpus.

                                Certificate of Appealability

       Rule 11, Rules Governing Section 2254 Cases in the United States District Courts,

instructs that “[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the [petitioner].” A district court may issue a certificate of

appealability (COA) “only if the [petitioner] has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies a habeas

                                              20
petition by rejecting the merits of a petitioner’s constitutional claims, the petitioner must

make this showing by “demonstrat[ing] that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack, 529 U.S. at

484. However, when the district court denies a habeas petition on procedural grounds, the

petitioner must show both “[1] that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and [2] that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. For the reasons discussed in the analysis section of this Opinion, the Court

concludes Petitioner has not made the requisite showings to obtain a certificate of

appealability as to any issues. The Court therefore declines to issue any certificates of

appealability.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

1.     The Clerk of Court shall note the substitution of Jimmy Martin in place of Tracy

       McCollum as party Respondent.

2.     Petitioner’s requests for an evidentiary hearing and appointment of counsel are

       denied.

3.     The petition for a writ of habeas corpus (Doc. 1) is denied.

4.     A certificate of appealability is denied.

5.     A separate Judgment shall be entered in this case.

       ORDERED this 19th day of March 2019.




                                             21
